                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

JONATHON S. DAVIS                                                            PLAINTIFF

v.                          CASE NO. 4:18-CV-00765 BSM

DOC HOLIDAY, et al.                                                        DEFENDANTS

                                        ORDER

      After careful review of the record, United States Magistrate Judge Jerome T.

Kearney’s proposed findings and recommendations [Doc. No. 11] are adopted. This case is

dismissed without prejudice, and this dismissal counts as a “strike” for the purposes of 28

U.S.C. section 1915(g). An in forma pauperis appeal from this order and accompanying

judgment would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

      IT IS SO ORDERED this 6th day of February 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
